Morphy, J.
This is an appeal from an order of the District Court, directing a peremptory mandamus to be issued to the parish judge of the parish of Jefferson, commanding him to allow an appeal to that court from a judgment by him rendered, on an opposition made by the President and Board of Council of the city of Lafayette to the approval of a corrected plan of the suburb Livaudais, filed in his office by Benjamin Buisson, state surveyor for the parish of Jefferson, pursuant to the law of the 26th of March, 1842, relative to lands divided into town lots. We have found it unnecessary to examine the grounds upon which the district judge based the order complained of, as we are of opinion that no appeal to this court lies from such an order. It is not a final judgment rendered in any case pending before the District Court. The order is one made by that tribunal in aid of its appellate jurisdiction over an inferior court, with which it is not our province to interfere, especially as it works no irreparable injury to the appellant. Code of Practice, arts. 566, 839. If the application for a mandamus had ¡been refused by the District Court, we might perhaps have felt - it our duty to entertain an *6appeal from the decision, as it might have unlawfully deprived the applicants of their constitutional right of bringing their case ultimately before this tribunal, in a controversy the amount of which exceeds three hundred dollars.

Appeal dismissed.